Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 15, 16, and 17 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1, 15, 16, and 17 identify the uniquely distinct features "the acquiring unit acquires a first evaluation value of a first area and a second evaluation value of a second area in an image captured by an image pickup apparatus, the first determining unit determines whether to perform the tilt driving or the focus driving, based on changes in the first evaluation value and the second evaluation value, and the second determining unit determines a driving direction of the tilt driving or the focus driving based on the changes in the first evaluation value and the second evaluation value”.
It is noted that the closest prior art, Woehler (US Patent Pub. # 2007/0071429) relates to a camera for generating digital images with a tiltable image sensor.  Yokozeki (US Patent Pub. # 2016/0277668) relates to an automatic focus (AF) adjustment apparatus and an AF method using phase difference detection and contrast detection, and a photographing apparatus including the AF adjustment apparatus.  Woehler or Yokozeki do not specifically teach the acquiring unit acquires a first evaluation value of a first area and a second evaluation value of a second area in an image captured by an image pickup apparatus, the first determining unit determines whether to perform the tilt driving or the focus driving, based on changes in the first evaluation value and the second evaluation value, and the second determining unit determines a driving direction 
As to dependent claims 2-14, these claims depend on allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696
2/25/2022